DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0183420 A1 [Dey].

Regarding Claim 19:
Dey recites a method of mass spectrometry (abstract), comprising: 
(a) labeling an analyte (para 21-labeled by “covalently bonding a tag” ) with an isobaric tag (para 24- the sample labeled analyte and the standard labeled analyte have different isotopic distributions, this indicates an isobaric tag) comprising a tag reporter moiety (Fig. 1 (22); para 21 -the tag reporter reads on the signature ion moiety), a neutral loss moiety (Fig. 1 (20)) and a mass balance region to form a tagged analyte (Fig. 1 (20), paras 26-27); 
(b) ionizing the tagged analyte to form a precursor ion (as shown in Fig. 1 at the MS step wherein ion has a positive charge); 
(c) selecting the precursor ion for fragmentation (para 21- subjecting the labeled analyte to a second step of mass spectroscopy fragmentation indicates that the labeled analyte is selected, and then fragmented); 
(d) fragmenting the precursor ion to form a first generation of fragment ions and a neutral loss fragment, wherein the neutral loss fragment is or is at least a part of the neutral loss moiety (as shown in Fig. 1 wherein the neutral loss fragment is the neutral loss moiety (20)); 
(e) selecting at least one of the first generation of fragment ions for fragmentation (paras 26-28 and Fig. 1 discuss MS3 of the bonded analyte and signature ion, which indicates that the bonded analyte and signature ion is selected for fragmentation); 
(f) fragmenting the at least one first generation of fragment ions to form a second generation of fragment ions (paras 26-28, the MS3 process indicates that the first generation fragment is fragmented to provide second generation fragments), wherein the second generation of fragment ions includes a tag reporter ion (para 26- signature ion); and, 
(g) mass analyzing the tag reporter ion (para 26 – last three sentences).

Regarding Claim 20:
Dey recites the method of claim 19 wherein the analyte is a protein, peptoid, glycan, lipid, fatty acid, small molecule, polymer or nucleic acid (Fig. 4 -the analyte is testosterone, which is a small molecule).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of US 2004/0157344 A1 [Wang].

Regarding Claim 1:
Dey teaches a method of mass spectrometry (abstract), comprising: 
(a) labeling an analyte (para 21-labeled by “covalently bonding a tag” ) with an isobaric tag (para 24- the sample labeled analyte and the standard labeled analyte have different isotopic distributions, this indicates an isobaric tag) comprising a tag reporter moiety (Fig. 1 (22); para 21 -the tag reporter reads on the signature ion moiety), a neutral loss moiety (Fig. 1 (20)) and a mass balance region to form a tagged analyte (Fig. 1 (20), paras 26-27); 
(b) ionizing the tagged analyte to form a precursor ion (as shown in Fig. 1 at the MS step wherein ion has a positive charge); 
(c) selecting the precursor ion for fragmentation (para 21- subjecting the labeled analyte to a second step of mass spectroscopy fragmentation indicates that the labeled analyte is selected, and then fragmented); 
(d) fragmenting the precursor ion to form a first generation of fragment ions and a neutral loss fragment, wherein the neutral loss fragment is or is at least a part of the neutral loss moiety (as shown in Fig. 1 wherein the neutral loss fragment is the neutral loss moiety (20)); 
(e) selecting at least one of the first generation of fragment ions for fragmentation (paras 26-28 and Fig. 1 discuss MS3 of the bonded analyte and signature ion, which indicates that the bonded analyte and signature ion is selected for fragmentation); 
(f) fragmenting the at least one first generation of fragment ions to form a second generation of fragment ions (paras 26-28, the MS3 process indicates that the first generation fragment is fragmented to provide second generation fragments), wherein the second generation of fragment ions includes a tag reporter ion (para 26- signature ion); and, 
(g) mass analyzing the tag reporter ion (para 26 – last three sentences).
However, Dey fails to teach that the analyte is a peptide. 
Wang teaches MS3 analysis of tagged peptides (paras 30-32). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the peptides of Wang as the analyte of Dey since this would allow for the characterization and unambiguous identification of the peptide.

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1, wherein the peptide is labeled with a plurality of isobaric tags (Dey para 24 last sentence).

Regarding Claim 3:
The modified invention of claim 1 teaches the method of claim 1, wherein a plurality of peptides are labeled with a series of isobaric tags, wherein the plurality of peptides may be from the same source or from different sources and where the plurality of peptides have the same amino acid sequence. This limitation reads on the analyte being a multiple copies of the same peptide that are each isobarically tagged. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to label and analyze multiple peptides of the same type from the same source using the isobaric tagging and analysis of the above modified invention. One would have been motivated to do so since this would improve the degree of certainty of the analytical results.

Regarding Claim 4:
The modified invention of claim 1 teaches the method of claim 1, wherein ionizing the tagged peptide is performed using ESI, APCI, MALDI or APPI (Wang para 25 – ESI). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the ESI technique of Wang in the above modified invention since ESI can provide intense parent ions in tandem MS instruments (Wang para 35).

Regarding Claim 14:
The modified invention of claim 1 teaches the method of claim 1, wherein the first and second generations of fragment ions are mass analyzed in a quadrupole, ion trap, FT-ICR or time of flight mass analyzer (Wang para 26). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the ion trap analysis of Wang in the above modified invention since it would be effective for detecting analytes (Wang para 26).

Regarding Claim 15:
The modified invention of claim 1 teaches the method of claim 1, wherein the neutral loss fragment is attached to a mass balance region of the isobaric tag (Dey Fig., 1(20), they are attached at least in that they are treated together as element (20)).

Regarding Claim 16:
The modified invention of claim 1 teaches the method of claim 1, wherein the neutral loss fragment is attached to the tag reporter moiety of the isobaric tag (as shown in Dey Fig. 1 prior to fragmentation).

Claims 6-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Wang as applied above, and further in view of US 2011/0266426 A1 [Schwartz].

Regarding Claim 6:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that fragmenting the precursor ion to form a first generation of fragment ions is performed using UVPD.
Schwartz teaches that ultraviolet photodissociation (UVPD) is a commonly employed fragmentation technique. Para 7. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UVPD technique of Schwartz to fragment the precursor ion in the above modified invention since UVPD is a well-known and highly predictable fragmentation technique (Schwartz para 7).

Regarding Claim 7:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that fragmenting the precursor ion to form a first generation of fragment ions is performed using HCD, CID, ETD, NETD or ECD.
Schwartz teaches that collision induced dissociation (CID) is a commonly employed fragmentation technique. Paras 2-3. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the CID technique of Schwartz to fragment the precursor ion in the above modified invention since CID is a well-known and highly predictable fragmentation technique (Schwartz paras 2-3).

Regarding Claim 8:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that fragmenting the precursor ion to form a first generation of fragment ions is performed using IRMPD.
Schwartz teaches that infrared multiphoton dissociation (IRMPD) is a commonly employed fragmentation technique. Para 7. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the IRMPD technique of Schwartz to fragment the precursor ion in the above modified invention since IRMPD is a well-known and highly predictable fragmentation technique (Schwartz para 7).

Regarding Claim 9:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that fragmenting at least one of the first generation of fragment ions to form a second generation of fragment ions is performed using PQD.
Schwartz teaches that pulsed- Q- dissociation (PQD) is a commonly employed fragmentation technique. Para 5. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the PQD technique of Schwartz to fragment the first generation fragment ion in the above modified invention since PQD is a well-known and highly predictable fragmentation technique (Schwartz para 5).

Regarding Claims 10 and 12:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that fragmenting at least one of the first generation of fragment ions to form a second generation of fragment ions is performed using IRMPD.
Schwartz teaches that infrared multiphoton dissociation (IRMPD) is a commonly employed fragmentation technique. Para 7. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the IRMPD technique of Schwartz to fragment the first generation fragment ion in the above modified invention since IRMPD is a well-known and highly predictable fragmentation technique (Schwartz para 7).

Regarding Claim 17:
The modified invention of claim 1 teaches the method of claim 1, whereby all precursor ions undergo only a single neutral loss (as shown in Dey Fig. 1 where there is only a single neutral loss),but fails to specify that the peptide labeled with multiple tags is fragmented using UVPD with resonant excitation 
Schwartz teaches that ultraviolet photodissociation (UVPD) is a commonly employed fragmentation technique. Para 7. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UVPD technique of Schwartz to fragment the precursor ion in the above modified invention since UVPD is a well-known and highly predictable fragmentation technique (Schwartz para 7).

Claims 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Wang as applied above, and further in view of US 2008/0014603 A1 [Fischer].

Regarding Claim 5:
The modified invention of claim 1 teaches the method of claim 1, but fails to teach that  the peptide is sequenced concurrently or after the tag reporters are mass analyzed.
Fischer teaches that a peptide is sequenced, i.e. in after the completion of mass analysis, from the analytical data of MS/MS ions. Paras, 2, 35, 48. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to sequence the peptide of the above modified invention after the analysis of tag reporters, in the fashion taught by Fischer. One would have been motivated to do so since this would reveal further information about the peptide.

Regarding Claim 11:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that fragmenting the first generation of fragment ions to form a second generation of fragment ions is performed using ETD, NETD or ECD.
Fischer teaches using electron capture dissociation (ECD) to fragment peptides. Claim 10. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the ECD technique of Fischer to fragment the first generation fragment ion in the above modified invention since ECD is a well-known and highly predictable fragmentation technique.

Regarding Claim 13:
The modified invention of claim 1 teaches the method of claim 1, but fails to specify that the first and/or second generations of fragment ions are mass analyzed in an orbitrap mass analyzer.
Fischer teaches using an orbitrap to analyze fragment ions. Para 50. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the orbitrap of Fischer to analyze the fragment ions in the above modified invention since an Orbitrap is a well-known and highly predictable mass analyzer.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
All previous grounds of rejection are withdrawn.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Examiner Johnston has retired and will no longer work on this application. Any inquiry concerning this communication or earlier communications from the office should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881